--------------------------------------------------------------------------------

 


Exhibit 10.7


THIS DOCUMENT WAS, WITH THE ADVICE
OF LOCAL COUNSEL, PREPARED BY:
Cynthia Williams, Esq.
Day, Berry & Howard
260 Franklin Street
Boston, MA 02110


RECORDING REQUESTED BY AND UPON
RECORDATION RETURN TO:
Cynthia Williams, Esq.
Day, Berry & Howard
260 Franklin Street
Boston, MA 02110






AMENDMENT NO. 1 TO INDENTURE AND OTHER OPERATIVE DOCUMENTS




Indenture of Mortgage, Deed of Trust, Security Agreement, Fixture Filing,
Financing Statement and Assignment of Rents and Leases and Other Loan Documents
dated as of April 30, 1998 from each Owner listed on Schedule I attached thereto
with respect to the related Mortgaged Property, collectively as trustors or as
Mortgagors, as applicable to the Trustee listed on Schedule I attached thereto
with respect to the related Mortgaged Property, as Trustee for the benefit of
Lender as beneficiary, or to the Lender as Mortgagee.


 
Recorded:
[RECORDING INFORMATION TO BE SUPPLIED BY THE TITLE COMPANY]





Assignment of Master Lease and Guaranty, dated as of April 30, 1998 from each
Owner listed on Schedule I attached thereto to Lender with respect to the
Mortgaged Property.


 
Recorded:
[RECORDING INFORMATION TO BE SUPPLIED BY THE TITLE COMPANY]































AMENDMENT NO. 1 TO INDENTURE
AND OTHER OPERATIVE DOCUMENTS




This Amendment No, 1 to Indenture and Other Operative Documents (this
"Amendment"), dated as of September 1, 1998, among M-Six Penvest II Business
Trust, a Delaware business trust, and M-Six Penvest II Business Trust (LA), a
Delaware business trust and M-Six Penvest II Limited Partnership (NEV), a
Delaware limited partnership, each other Owner listed on Schedule I thereto,
which is hereby incorporated by reference herein, through which it directly or
indirectly holds title to the estate for years in the land and fee title to the
improvements located on the land described in Exhibit A hereto (together with
their respective permitted successors and assigns, referred to herein as "Owner"
either individually or collectively as appropriate in the context used) and THE
CAPITAL COMPANY OF AMERICA LLC, a Delaware limited liability company (successor
in interest to Nomura Asset Capital Corporation ("NACC") and, together with its
successors and assigns, referred to herein as "Lender").


PRELIMINARY STATEMENT


Pursuant to that certain Loan Agreement, dated as of April 30, 1998, between
Owner and Lender, NACC made a Loan to Owner in the amount of $51,934,489.93
("Loan"). The Loan was evidenced inter alia by a Promissory Note in such amount
from the Owner to NACC (the "Original Note"). The Loan was secured by, among
other things, (i) that certain Indenture of Mortgage, Deed of Trust, Security
Agreement, Fixture Filing, Financing Statement and Assignment of Rents and
Leases, dated as of April 30, 1998, from Owner to one or more trustees as shown
on Schedule I attached thereto with respect to the related Mortgaged Property,
for the benefit of NACC, its successors and assigns, as beneficiary, or to
Lender, as mortgagee, as provided therein (the "Original Indenture"), and (ii)
that certain Assignment of Master Lease and Guaranty, dated as of April 30,
1998, from Owner to NACC, its successors and assigns, (the "Original Master
Lease Assignment"). Capitalized terms used but not defined herein shall have the
meaning ascribed to them in the Original Indenture.


Pursuant to that certain __________________ dated June 26, 1998 between NACC and
The Capital Company of America LLC recorded
_____________________________________, NACC transferred and assigned the Loan
and the Loan Documents to Lender.


The total Principal Amount remaining outstanding on the Original Note as of
September 1, 1998 after application of the Debt Service Payment due and paid on
such date is $51,776,544.25. Lender and Owner have agreed to amend the Loan by
amending and restating the Original Note as two separate notes such that the
Loan shall be evidenced by two notes. Accordingly, Owner is delivering to Lender
a note in the amount of $6,814,708.78 (the "Class A Note") and a note in the
amount of $41,949,038.22 (the "Class B Note") in exchange for the Original Note.


In connection with such split and bifurcation, Owner and Lender desire to amend
the Original Indenture, the Original Master Lease Assignment and certain other
Operative Documents in accordance with the terms of this Amendment, The Original
Indenture, as amended by this Amendment, is hereinafter referred to as the
"Indenture". The Original Master Lease Assignment, as amended by this Amendment,
is hereinafter referred to as the "Master Lease Assignment". Each other
Operative Document, as amended by this Amendment, is referred to by the defined
term used with respect thereto in the Indenture.


NOW, THEREFORE, in consideration of the foregoing and for other valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound, hereby agree as follows:

Pool IX
(AZ, CA, KY, LA, MI, MO, NV, OH, TX, WV)



--------------------------------------------------------------------------------

 



1.           Amendments to the Indenture


1.1           The definition of the term "Allocated Property Debt" in Article I
of the Original Indenture is hereby deleted in its entirety and replaced with
the following:
"Allocated Property Debt" shall mean, with respect to a particular Mortgaged
Property, the original allocated property debt set forth on Exhibit B hereto
with respect to such Mortgaged Property, multiplied by a fraction, the numerator
of which equals the aggregate outstanding principal balance of the Class A Note
and the Class B Note at the time the calculation is made and the denominator of
which equals (a) $51,934,489.93, minus (b) the original allocated property debt
(as set forth on said Exhibit B) of any other Mortgaged Property which has been
released from the lien of this Indenture."


1.2.           The definition of the term "Balloon Payment" in Article 1 of the
Original Indenture is hereby deleted in its entirety and replaced with the
following:


"Balloon Payment" shall mean the payment of the outstanding principal balance of
the Class B Note due on the Maturity Date.


1.3.           Article I of the Original Indenture is hereby amended by adding a
definition of the term "Class A Note" and of the term "Class B Note" in the
proper alphabetical order in the list of definitions in said Article I as
follows:


"Class A Note" means that certain promissory note in the amount of
$6,814,708.78, dated the Closing Date, which, together with the Class B Note,
evidences the Loan from Owner, as maker, to Lender, as lender, or order, as
payee, together with any extension, modification, amendment or supplement
thereto and any note(s) issued in exchange therefor or in replacement thereof.


"Class B Note" means that certain promissory note in the amount of
$41,949,038.22, dated the Closing Date, which, together with the Class A Note,
evidences the Loan from Owner, as maker, to Lender, as lender, or order, as
payee, together with any extension, modification, amendment or supplement
thereto and any note(s) issued in exchange therefor or in replacement thereof.


1.4.           The definition of the term "Debt Service Payment" in Article 1 of
the Original Indenture is hereby amended by adding the phrase ", if any," after
the phrase "Balloon Payment".


1.5.           The definition of the term "Maturity Date" in Article 1 of the
Original Indenture is hereby deleted in its entirety and replaced with the
following:


"Maturity Date" means, (i)(a) September 1, 2008 with respect to the Class A Note
and (b) May 1, 2018 with respect to the Class B Note or (ii) such earlier date
resulting from the acceleration of the Indebtedness by Lender.


1.6.           The definition of the term "Note" in Article 1 of the Indenture
is hereby deleted in its entirety and replaced with the following:


"Note" means collectively and individually, as appropriate in the context used,
the Class A Note and the Class B Note.


1.7.           The definition of the term "Payment Date" in Article 1 of the
Original Indenture is hereby amended by deleting the phrase in the fourth line
"on which the Balloon Payment is due".


1.8.           The definition of the term "Principal Amount" in Article 1 of the
Original Indenture is hereby amended by adding the following sentence thereto:


"Any advance made by Lender under any Loan Document which increases the
principal amount of the Loan shall be pro rated between the Class A Note and the
Class B Note in proportion to their then outstanding principal balances."


1.9.           Section 2.1 (a) of the Original Indenture is hereby amended as
follows:


 
a.
The third sentence of said Section 2.1 (a) is hereby deleted in its entirety and
replaced with the following:



"Owner shall pay all outstanding Indebtedness with respect to a particular Note
on the Maturity Date relating thereto."


                                b.
The fifth sentence of said Section 2.1 (a) is hereby amended by deleting the
proviso at the end of such sentence in its entirety and replacing it with the
following:



"provided, however, that any Late Charge relating to a failure to pay the
Balloon Payment on the Maturity Date of the Class B Note shall not be due until
thirty (30) days after such failure to pay such Balloon Payment."


                                c.
The sixth sentence of Section 2.1 (a) is hereby deleted in its entirety and
replaced with the following:



"On the Maturity Date of the related Note, Owner shall pay to Lender all amounts
then due and owing under the Loan Documents including, without limitation,
interest, principal, Late Charges, Default Rate Interest and any Make-Whole
Premium."


1.10.           Section 2.1(b) of the Original Indenture is hereby amended as
follows:


 
a.
The second sentence of said Section 2.1(b) is hereby deleted in its entirety and
replaced with the following:



"On the Maturity Date of the related Note, Owner shall pay to Lender, without
duplication, the Balloon Payment, if any, and the entire outstanding Principal
Amount of the related Note, to the extent not theretofore paid, together with
all accrued and unpaid interest thereon and any other Indebtedness then due
hereunder, under the related Note or under any other Loan Document."


 
b.
The remainder of Section 2.1(b) is hereby deleted in its entirety and replaced
with the following:



"Any prepayment, whether required pursuant to this Indenture or resulting from
the application of Loss Proceeds or proceeds received pursuant to Section 4.3
hereof to payments with respect to the Note, shall be allocated pro rata between
the Class A Note and the Class B Note proportionate to the then outstanding
principal balances thereof. In the event that Lender elects, agrees or is
obligated to accept a partial prepayment in accordance with this Indenture, each
Debt Service Payment which shall thereafter be payable with respect to the Class
A Note and/or to the Class B Note, as applicable, shall be reduced by an amount
equal to the product of such Debt Service Payment times a fraction, the
numerator of which equals the principal amount being prepaid of the related Note
and the denominator of which equals the entire principal amount outstanding
under such Note at the time of determination prior to giving effect to such
prepayment, such that upon the due payment of all remaining Debt Service
Payments with respect to the related Note, there shall have been paid to Lender
the entire unpaid principal amount of the related Note together with accrued
interest thereon on a stepped installment basis, Schedule 1 shall be revised by
Owner to so reamortize the remaining Debt Service Payments for the Class A Note
and/or the Class B Note, as applicable and a new Schedule I shall be delivered
to Lender to be substituted for the Schedule 1 then attached to the related
Note. Such revised Schedule 1 shall reflect payments on the same Payment Dates
set forth in the original Schedule 1 and at the same interest rate utilized in
the original Schedule 1 over the remaining life of the related Note and, absent
error, the Debt Service Payments thereafter due on the related Note shall be as
set forth in such revised Schedule 1. If any such partial prepayment occurs on
any date other than a Payment Date, Schedule I shall be adjusted or annotated as
appropriate as it relates to interest with respect to the next succeeding
Payment Date."


Section 1.11                                 Section 2.9(a) is hereby deleted in
its entirety and replaced with the following:


"(a) Owner shall not have the right to optionally prepay the Class A Note or the
Class B Note, in whole or in part, provided, however, that the Owner shall have
the right to optionally prepay the Class B Note in whole on or after February 1,
2018 in an amount sufficient to pay the Principal Amount with respect thereto,
any accrued and unpaid interest thereon, the Make-Whole Premium and all other
Indebtedness then due and owing."


Section 1.12 The fourth sentence of Section 2.20(a) of the Original Indenture is
hereby deleted in its entirety and replaced with the following:


"In the event only a portion of the Note is the subject of a Defeasance Event,
such Defeasance Event and the Defeasance Deposit with respect thereto shall be
prorated between the Class A Note and the Class B Note in proportion to their
then outstanding principal balances and, in connection therewith, Owner shall
prepare all necessary documents to amend and restate the Class A Note and/or the
Class B Note, as applicable, and issue two substitute notes with respect to each
class of notes then being defeased, one such note having a principal balance
equal to the defeased portion of the original Class A Note or Class B Note, as
applicable (collectively and individually, as appropriate in the context used,
the "Defeased Note"), and the other such note. having a principal balance equal
to the undefeased portion of the Class A Note or Class B Note, as applicable
(collectively and individually, as appropriate in the context used, the
"Undefeased Note"). Each Defeased Note and Undefeased Note shall have identical
terms as the related class of Note except for principal balance and Debt Service
Payment amount, provided, however, that the aggregate principal balance of and
the aggregate Debt Service Payments on each Defeased Note and each Undefeased
Note shall be equal to the principal balance of any Debt Service Payments on the
related class of Note immediately prior to such defeasance."


2.           Consent.


(a)           Owner and Lender hereby agree and consent to the Class A Note and
Class B Note delivered to Lender in exchange for the Original Note
contemporaneously with the delivery of this Amendment which Lender agrees
evidences the Loan and shall constitute the Note for all purposes under the
Indenture and the other Operative Documents.


(b)           Owner, Remainder and Lender hereby agree and, consent to this
Amendment.


(c)           Each other party executing this Agreement does so in order to
acknowledge and agree that to the extent certain capitalized terms used in any
Operative Document executed and delivered by such party refers to the
definitions included in the Indenture, such definitions shall be and hereby are
amended as set forth in this Amendment and that each such Operative Document
executed and delivered by such party is and shall continue in full force and
effect and is confirmed and ratified hereby.


3.           No Other Amendments. Except as expressly amended by this Amendment
and by the Class A Note and the Class B Note, the Original Indenture, the
Original Assignment and the other Operative Documents shall continue in full
force and effect and are confirmed and ratified hereby, and the liens thereby
created shall continue in full force and effect without abatement or
interruption.


4.           Miscellaneous.


(a)           This Amendment may be executed in any number of counterparts and
by different parties hereto on separate counterparts, each of which shall be
deemed to be an original. Such counterparts shall constitute but one and the
same agreement.


(b)           This Amendment shall be governed by the laws of the State of New
York.


(c)           Each of the undersigned parties hereto respectively represents
that such party has full power, authority and legal right to execute, deliver
and perform its obligations pursuant to this Agreement and that this Agreement
has been duly executed and delivered and represents the valid and binding
obligations of such party.


(d)           It is expressly understood and agreed by the parties hereto that
(a) this Amendment is executed and delivered (i) by Wilmington Trust Company,
William J. Wade, or either or both of them, as applicable, not individually or
personally but solely as trustees of Owner individually or collectively, as
applicable, in the exercise of the powers and authority conferred and vested in
them individually or collectively, as applicable, under the Trust Agreement of
Owner dated as of April 22, 1998 between Wilmington Trust Company and by William
J. Wade, as trustees, and the Deed of Trust Trustee (if any, as identified in
Schedule I of the Indenture), as beneficiary thereunder, (b) each of the
representations, undertakings and agreements herein made on the part of Owner is
made and intended not as personal representations, undertakings and agreements
by Wilmington Trust Company or by William J. Wade but is made and intended for
the purpose of binding only Owner, as applicable, and (c) under no circumstances
shall Wilmington Trust Company or William J. Wade be personally liable for the
payment of any indebtedness or other obligations of Owner or be liable for the
breach or failure of any obligation, representation, warranty or covenant made
or undertaken by Owner under this Amendment, the Indenture or the other Loan
Documents.
                                (e)
The obligations of Owner hereunder are subject to the limitations on liability
set forth in Section 4.3(z) of the Indenture.



[The remainder of this page intentionally left blank]
IN WITNESS WHEREOF, the foregoing instrument has been executed by the
undersigned as of the date above written.


[Signature pages follow of Lennar Partners, Inc., as attorney-in-fact for
LaSalle Bank National
        Association, as Trustee for BH Finance LLC Trust, Credit Lease Loan
Pass-Through Certificates,
 Series 2000-A Pools V-IX; Lennar Partners Inc., as attorney-in-fact- for
LaSalle Bank National
Association, as Trustee for Capco America Securitization Corporation, Commercial
Mortgage
 Pass-Through Certificates, Series 1998-D7; William Wade and Wilmington Trust
Company as
         Trustees for the M-Six Penvest II Business Trust; William Wade as
Trustee for the M-Six Penvest
II Business Trust (LA); USRA Leveraged Net Lease, LLC; and Motel Assets Holdings
LLC]



Pool IX
(AZ, CA, KY, LA, MI, MO, NV, OH, TX, WV)


 

--------------------------------------------------------------------------------

 
